The respondent was convicted as an accessory before the fact to breaking and entering *495with intent to commit a felony. His motion for a new trial on the usual grounds was overruled by the presiding Justice and an appeal taken to this court. Exceptions to the denial of the motion were also reserved and allowed.
Weston M. Hilton„ County Attorney, for State.
Adélbert L. Miles, for respondent.
Before the case was argued in the Law Court, the respondent filed in the Trial Court a special motion for a new trial on the ground of alleged newly discovered evidence. The motion was denied and the appeal then taken is brought forward to be considered with the pending case.
The principals in the felony, upon their arraignment, pleaded guilty and testified at the respondent’s trial that he counseled and procured their wrongdoing, and their statements were supported in some measure by attending facts and circumstances. A reading of the entire evidence, including the respondent’s denial of guilt, discloses no sufficient reason for setting aside the verdict.
The respondent’s exceptions to the denial of his motion for a new trial were erroneously taken and allowed in the Trial Court. This court has jurisdiction to review the denial of a motion for a new trial in a criminal case only on appeal.
The special motion for a new trial is without merit. One of the principals in the felony, when solicited by the respondent, indicated a willingness to change the testimony he gave at the trial, but upon the stand in support of the special motion affirmed the truth of the substantial details of his original statement. We find no new evidence which would justify a different verdict. Appeals dismissed.. Exceptions overruled. Judgment for the State.